             Case 2:20-cv-00082-DB Document 6 Filed 06/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

JEREMY BRYAN BARNEY AKA
JEREMY BRYAN BARNEY RANDALL,
                                                      MEMORANDUM DECISION
                        Plaintiff,                    & DISMISSAL ORDER

v.
                                                     Case No. 2:20-CV-82-DB
UNITED STATES NAVY et al.,
                                                     District Judge Dee Benson
                        Defendants.


       Plaintiff filed a prisoner civil rights complaint under 42 U.S.C.S. § 1983 (2020), (ECF

No. 3), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2020), (ECF No. 2).

However, Plaintiff has not obeyed the Court's February 18, 2020 order, (id.), to file within thirty

days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined.” See id. § 1915(a)(2). Indeed, the Court’s April 22,

2020 follow-up order to show cause, (ECF No. 4), was returned to sender, marked, “Left no

Forwarding Address.” (ECF No. 5.) And Plaintiff has not since updated his address with the

Court. See D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must

notify the clerk's office immediately of any change in address, email address, or telephone

number.").
          Case 2:20-cv-00082-DB Document 6 Filed 06/29/20 Page 2 of 2




       Accordingly, IT IS ORDERED that--for failure to obey the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

              DATED this 29th day of June, 2020.

                                           BY THE COURT:



                                           JUDGE DEE BENSON
                                           United States District Court




                                                                                                2
